SIMPSON, J.
The appellant was indicted for murder in the second degree, and was convicted of manslaughter in the first degree. The witness Jacobs and others had testified that the deceased was a dangerous, bloodthirsty man, particularly when drinking, aud said witness was asked by the defendant, on cross-examination, “whether or not he knew the character of fhe deceased as being a man that would slip up on his adversary and take him unawares.” The state objected to this question, and the objection was sustained.
If the general character of the deceased may be shown, in order to throw7 light upon the fact as to whether the defendant had a right to think that his life was in danger, there seems to be no good reason why the witness, in testifying to his general character, may not be asked to state in what manner he had the general character of acting. If, according to general reputation, he wras not only a bloodthirsty man, but one who, in carrying out his bloodthirsty designs, would act stealthily or treacherously, it Avould furnish an additional reason wliy one should be particularly on his *34guard against him. It is upon this principle that it is allowable to prove that the deceased was in the habit of carrying a concealed weapon, within the knowledge of the defendant. — State v. Ellis, 30 Wash. 369, 70 Pac. 963; Rodgers v. State, 144 Ala. 32, 40 South. 572. The defendant is presumed to know the general reputation of the deceased, as that means that it is generally known in the community. The Supreme Court of North Carolina holds that it is competent to show the general reputation of the deceased for a particular character of violence, to wit, that his reputation was that of a man who “would walk up to' a man and ask him for his right hand and stick a knife in him with his left hand.” — State v. Summer, 130 N. C. 718, 721-723, 41 S. E. 803, 805. The court erred in excluding this evidence.
The court erred in excluding the testimony of the witness Caleb Crutchfield as to the general character of the* deceased in the community in which the witness lived. A place eight miles distant is practically in the same community, and the fact that an imaginary state line runs between does not make it any the less the same community. The testimony only showed that the character of the deceased was so pronounced that it extended as far as eight miles from his home. It was not testimony as to the character which the deceased .had made in another community, but testimony as to the character which he had made at his home, the repute of which had extended thus far. Character is “the reputation he bears in the neighborhood or society in which he may reside or in which he is known.” — McQueen State, 108 Ala. 55, 18 South. 843. The witness testified to his general character in the community in which the deceased lived, and he could also testify to said character in "the community in which the witness lived.
*35The defendant, in testifying, stated that just before the killing he “walked from behind the counter towards the hack end, to get a package which he had, preparatory to going home.” The state moved to exclude that part of said 'expression, and the court excluded the same. The defendant invokes the rule in other jurisdictions, and insists 'that this coujrt should overrule its decisions to the effect that a witness cannot testify as to his uncommunicated intentions. This court is not disposed to recede from its position. There was no error in the action of the court in excluding said testimony.
The judgment of the court is reversed, and the cause remanded.
Reversed and remanded.
Dowdell, C. J., and Denson and Mayfield, JJ., concur.